Filing # 108217939 EF ia 01 BON 08 -3oUT BR 20+ Filed 06/08/20 Page 1 of 13

IN THE COUNTY COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

Plaintiff,
Vv. Case No.: 2020 CA 000431

FLORIDA COALITION AGAINST DOMESTIC
VIOLENCE, INC., a Florida corporation
not-for-profit, TIFFANY CARR, individually,
SANDRA BARNETT, individually,
PATRICIA DUARTE, individually,

MELODY KEETH, individually,

LAUREL LYNCH, individually,

ANGELA DIAZ-VIDAILLET, individually,
SHANDRA RIFFEY, individually,

DONNA FAGAN, individually,

THERESA BEACHY, individually,

SHERYL SCHWAB, individually,

LORNA TAYLOR, individually, and

PENNY MORRILL, individually,

Defendants.

/

DEFENDANTS SANDRA BARNETT AND PATRICIA
DUARTE’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

 

 

COME NOW, Defendants, SANDRA BARNETT (“BARNETT”) and PATRICIA
DUARTE (“DUARTE”), by and through the undersigned counsel, and pursuant
to Rules 1.140(b)(6) and 1.120(b), Fla. R. Civ. P., and sections 617.0834 and
768.28, Fla. Stat., and hereby file this Motion to Dismiss Plaintiff's Complaint,
and in support thereof state as follows:

1. This matter stems from a contract formed between Defendant, the

Florida Coalition Against Domestic Violence (“FCADV”) and Plaintiff, the Florida

Page 1 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 2 of 13

Department of Children and Families (“DCF”), in which DCF agreed to provide
funding for administration by FCADV for the prevention of domestic violence
throughout the State of Florida. See (Compl. 9§ 18, 20.)

2. FCADV was and is a nonprofit corporation under the laws of Florida
and is also recognized as such by the IRS. See generally (id.)

3. Plaintiff was required to contract with FCADV pursuant to section
39.903, Florida Statutes, which granted FCADV sole source status to administer
funds for the prevention of domestic violence throughout the State of Florida.

4. Defendant, BARNETT, was the Chief Operating Officer of FCADV.

5. Defendant, DUARTE, was the Chief Financial Officer of FCADV.

6. Both BARNETT and DUARTE have previously provided sworn
testimony to the Public Integrity & Ethics Committee of the Florida House of
Representatives (the “PIE Committee”) regarding this matter.

7. Despite BARNETT and DUARTE’s cooperation in the parallel and
ongoing investigation being conducted by the PIE Committee and the information
they have provided to the PIE Committee, DCF, and other governmental
agencies, Plaintiff has chosen to file this meritless lawsuit against them.

MEMORANDUM OF LAW

 

Plaintiff's Complaint should be dismissed pursuant to Rules 1.140(b)(6)
and 1.120(b), Fla. R. Civ. P., and sections 617.0834 and 768.28, Fla. Stat.,
because (I) Plaintiff fails to plead its counts for Fraudulent Concealment and
Fraudulent Misrepresentation against Defendants, BARNETT and DUARTE, with

sufficient particularity; (II) Defendants, BARNETT and DUARTE, are immune

Page 2 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 3 of 13

from civil liability pursuant to section 617.0834, Florida Statutes; (III)
Defendants, BARNETT and DUARTE, are immune from civil suit pursuant to
section 768.28, Fla. Stat.; (IV) Plaintiff does not plead that Defendants,
BARNETT or DUARTE, owed any legal duty to Plaintiff or that any legal duty was
breached; and (V) FCADV is a single entity and therefore cannot conspire with
itself through its agents pursuant to the intra-corporate conspiracy doctrine.
I. Counts VITi, [X, XII, XIII of Plaintiff's Complaint for Fraudulent
Concealment and Fraudulent  Misrepresentation should be

dismissed because they do not state a cause of action against
Defendants, BARNETT or DUARTE, with sufficient particularity

 

 

“In all averments of fraud or mistake, the circumstances constituting fraud
or mistake shall be stated with such particularity as the circumstances may
permit.” Fla. R. Civ. P. 1.120(b). Because of litigants’ proclivity to loosely sling
the term “fraud” into pleadings, the law requires that fraud be described with
precision. Thompson v. Bank of New York, 862 So. 2d 768, 770 (Fla. 4th DCA
2003) (citing Fla. R. Civ. P. 1.120(b)). Plaintiff has failed to meet this heightened
pleading requirement.

In the state of Florida, relief for a fraudulent misrepresentation may be
granted only when the following elements are present: (1) a false statement
concerning a material fact; (2) the representor's knowledge that the
representation is false; (3) an intention that the representation induce another
to act on it; and, (4) consequent injury by the party acting in reliance on the
representation. Johnson v. Davis, 480 So. 2d 625, 627 (Fla. 1985). Additionally,
a defendant's knowing concealment or nondisclosure of a material fact may also

support an action for fraud where there is a duty to disclose. Gutter v. Wunker,

Page 3 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 4 of 13

631 So. 2d 1117, 1118 (Fla. 4th DCA 1994), cause dismissed, 637 So. 2d 235
(Fla. 1994).

Here, the Complaint does not allege any specific misrepresentation made
by either BARNETT or DUARTE. Plaintiff has failed to plead its counts for
Fraudulent Concealment and Fraudulent Misrepresentation with the sufficient
particularity required by Rule 1.210(b). Only Paragraph 33 of the Complaint even
attempts to allege that BARNETT or DUARTE made any false statements. In
pertinent part, Paragraph 33 of Plaintiffs Complaint alleges that:

. Ms. Barnett and Ms. Duarte provided false and incomplete
documents, data, information, and spreadsheets with either the
intent to, or effect of, purposefully deceiving and misleading DCF
and the OIG as to the executive compensation received by Ms. Can.

Ms. Duarte and Ms. Barnett further provided verbal explanations of

Ms. Carr's salary, bonuses and PTO, which again proved to be false.

While meritless, Paragraph fails to allege any specifics of the alleged falsity.
Paragraph 33 does not allege any factual basis for the claim that any
representation made by either BARNETT or DUARTE was untrue. Therefore,
Defendants, BARNETT and DUARTE, cannot ascertain what about the
“documents, data, information, and spreadsheets” or “verbal explanations” was
allegedly false.

In Ocala Loan Co. v. Smith, 155 So. 2d 711 (Fla. Ist DCA 1963), the First
District Court of Appeal held that each element of fraud must be pled “distinctly,
definitely and clearly.” Id. at 716. The “allegations of the complaint should be

clear, positive and specific.” Id. In Ocala Loan, the First District affirmed the

dismissal of a complaint against corporate directors, alleging a conspiracy to

Page 4 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 5 of 13

overcompensate one of the defendants and to “falsify financial reports.” Id. at
714. The Ocala Loan court held that even withholding documents from an
auditor was not enough to plead fraud or gross negligence. Therefore, the court
affirmed that the “what, who and when” of the alleged fraud had not been
adequately pled. Jd. at 713.

In Kingland Estates v. Davis, 170 So. 3d 825 (Fla. 3d DCA 2015), the Third
District Court of Appeal also confirmed that there must be time, place and
manner alleged in fraud counts. “[A]llegations that certain representations made
were false without designating which ones were false and who made them does
not constitute an acceptable pleading.” Id. at 832 (quoting Parra de Rey v. Rey,
114 So. 3d 371, 386 (Fla. 3d DCA 2013)). The Kingland Estates case dealt with
an analogous factual background in that a director and was accused of
concealment of financial information.

The heightened pleading standard set forth in Rule 1.210(b) applies just
as strictly when there are numerous defendants. In such instances, the plaintiff
must plead who made the alleged misrepresentations and the specific context
and time in which these alleged misrepresentations were made. Eagletech
Communications, Inc. v. Bryn Mawr, 79 So. 3d 855, 862 (Fla. 4th DCA 2012).
Eagletech involved twenty-nine defendants with nine alleged misrepresentations.
The Eagletech plaintiff “failed to identify which defendant made which
statement.” Id. at 862. This failure to allege which defendant made which
statement in that context was fatal.

In the instant case, there are thirteen (13) defendants with zero (0) specific

Page 5 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 6 of 13

misrepresentations by any particular Defendant. Plaintiff's Complaint broadly
alleges with no. specificity that the Defendants supported excessive
compensation for the CEO. These general allegations are not only insufficient,
but the problem is magnified by lumping all of these generalized theories against
the defendants as a group, when the rules require pleading with particularity as
to each separate defendant. See Eagletech, 79 So. 3d at 863. Paragraph 33 of the
Complaint also inappropriately alleges the same legal conclusion against both
Defendants, BARNETT and DUARTE, without distinguishing which portions of
the allegation pertain to which Defendant.

Additionally, Defendants, BARNETT and DUARTE, did not owe any
individual duty to Plaintiff. Any duty owed to DCF was owed only by FCADV
under the parties’ agreements, and not by its individual officers, directors, or
employees, who were not parties to those contracts. Importantly, Plaintiff does
not even allege that either Defendant, BARNETT or DUARTE, owed a duty to
DCF, which is a required element necessary to maintain a cause of action for
fraudulent concealment. Gutter, 631 So. 2d at 1118. Therefore, DCF has not
stated a cause of action for either fraudulent misrepresentation or fraudulent
concealment with the sufficient particularity required by Rule 1.120(b).

Il. Plaintiff's Complaint should be dismissed because Defendants,

BARNETT and DUARTE, are immune from civil liability pursuant
to section 617.0834, Florida Statutes

 

 

 

An officer or director of a nonprofit organization recognized under sections
50 1(c)(3), S501(c)(4), or 501(c)(6) of the Internal Revenue Code of 1986 is not

personally liable for monetary damages to any person for any statement, vote,

Page 6 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 7 of 13

decision, or failure to take an action, regarding organizational management or
policy by an officer or director. § 617.0834, Fla. Stat. However, an officer or
director of a nonprofit organization can be held liable if the officer or director
breached or failed to perform his or her duties as an officer or director, and the
officer's or director's breach of, or failure to perform, his or her duties constitutes
either (1) a violation of the criminal law; (2) a transaction from which the officer
or director derived an improper personal benefit, directly or indirectly; or (3)
recklessness or an act or omission that was committed in bad faith or with
malicious purpose or in a manner exhibiting wanton and willful disregard of
human rights, safety, or property. See id.

In the instant case, Plaintiff has not pled that any of these exceptions apply
to Defendants, BARNETT or DUARTE. Plaintiff does not allege that BARNETT or
DUARTE have violated any criminal law. Additionally, while Plaintiff's Complaint
alleges that all of the Defendants benefitted, they do not allege that such benefits
were improper, as is required for BARNETT and DUARTE to be excepted from
this statutory immunity. (Compl. 4 35, 36, 42.) Lastly, Plaintiff has not alleged
that Defendants, BARNETT or DUARTE, exhibited wanton and willful disregard
of human rights, safety, or property, as is required to plead an exception to the
immunity provided by section 617.0834. Therefore, Plaintiffs Complaint should
be dismissed because Defendants, BARNETT and DUARTE, are immune from
civil liability pursuant to section 617.0834.

Further, Plaintiff has brought Counts alleging Negligent Misrepresentation

against both BARNETT and DUARTE, Counts X and XIV, respectively. In those

Page 7 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 8 of 13

Counts, Plaintiff alleges that “[Defendants] should have known the
representations were false. [Defendants] should have known Ms. Carr's reported
compensation did not match her actual compensation.” However, these
allegations fall well short of the “recklessness” standard set forth in section
617.0834. Individual officers or directors cannot be held liable for negligent
actions even if such actions were clearly wrong. Perlow v. Goldberg, 700 So. 2d
148, 150 (Fla. 3d DCA 1997). Therefore, Counts X and XIV alleging Negligent
Misrepresentation against BARNETT and DUARTE should be dismissed with
prejudice.

Ill. Plaintiffs Complaint should be dismissed because Defendants,

BARNETT and DUARTE, are immune from civil suit pursuant to
section 768.28, Fla. Stat.

 

 

 

Section 768.28(9), Florida Statutes, provides for immunity from tort for
individuals serving public agencies, such as FCADV. Sovereign immunity is the
rule rather than the exception. Therefore, the principle of sovereign immunity is
construed strictly in favor of public entities and their employees.

Under Chapter 39, Florida Statutes, FCADV is a public agency. Plaintiff
has not made any allegations with respect to Defendants, BARNETT or DUARTE,
in an attempt to plead that Florida Statutes relating to sovereign immunity would
not apply here. In addition, the Plaintiff ignores the statutory prohibition on
holding individuals responsible in tort. The “exclusive remedy” under Section
768.28(9) is to sue the agency, that is, FCADV itself, not its individual officers,

such as BARNETT or DUARTE, who are immune from civil suit.

Page 8 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 9 of 13

Even if there was a basis for liability in tort, which, as discussed infra, is
foreclosed by section 617.0834, Plaintiff has not alleged compliance with the
conditions precedent for suing a public agency. The courts have held without
equivocation that a public agency is not subject to liability unless the statutory
conditions precedent under section 768.28 are met. For example, in Prison
Rehabilitative Industries v. Betterson, 648 So. 2d 778, 781 (Fla. lst DCA 1994),
the entity Private Rehabilitative Industries and Diversified Industries, Inc.
(“PRIDE”) was an agency analogous to FCADV, in terms of its private-public
corporate status. The First District had little trouble concluding that PRIDE was
a public agency for purposes of the statutes relating to sovereign immunity.
Because the PRIDE plaintiff had not met conditions precedent for suit, the First
District directed that the case be dismissed.

Finally, Plaintiffs Complaint alleges a level of planning at FCADV’s
executive level, which implicates discretionary actions on the part of all
Defendants, including BARNETT and DUARTE. See (Compl. ¢ 17.) Individuals
involved in discretionary planning at this level are immune from civil liability.
This is a question of law, which must be decided at the dismissal stage, because
the statute does not allow an individual to even be named in such a complaint.
Keck v. Eminsor, 104 So. 3d 359 (Fla. 2012). In other words, these functions
confer “immunity from suit”, not just an affirmative defense. Id. at 364. When
the judiciary involves itself in these discretionary questions of an agency, it
presents a Separation of Powers issue, not simply a question of defining common

law duties.

Page 9 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 10 of 13

IV. Alternatively, Counts X and XIV of Plaintiff's Complaint should be
dismissed because Plaintiff does not plead that Defendants,
BARNETT or DUARTE, owe any legal duty to Plaintiff or that any
legal duty was breached

 

Counts X and XIV of Plaintiffs Complaint alleging Negligent
Misrepresentation repeat almost identical allegations as those contained in the
counts for Fraudulent Concealment and Fraudulent Misrepresentation. The
word “duty” does not appear in Plaintiff's Complaint in relation to Defendants,
BARNETT or DUARTE. Likewise, since no duty is alleged, no breach of any duty
is alleged. Thus, the negligence counts should be dismissed for failure to allege
the basic elements of negligence.

Even if negligence had been alleged, however, the Complaint is deficient
because it is not alleged that either Defendant, BARNETT or DUARTE, owed a
legal duty of care to DCF. DCF entered into a contract with FCADV. There was
no privity between DCF and either BARNETT or DUARTE, who are former FCADV
officers. In order to allege negligence, Plaintiff would have to plead that BARNETT
and DUARTE had a statutory or common law duty that it owed to Plaintiff DCF,
which was breached.

The duty of care must be pled and proven in a negligence action against a
governmental entity. Id.; see also Dahly v. Dept. of Children and Family Services,
876 So. 2d 1245 (Fla. 2d DCA 2004). In the context of discretionary functions by
a board member, there is no such duty of care. Trianon Park Condo Assoc. v. City
of Hialeah, 468 So. 2d 912, 917 (Fla. 1985). In the instant case, no duty of care
is even alleged, by conclusory statement or otherwise. See generally (Compl.)

Since Plaintiff has failed to allege the existence of a legal duty of care owed by

Page 10 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 11 of 13

either BARNETT or DUARTE, or a breach of such a duty, Counts X and XIV of
Plaintiffs Compliant fail to state a cause of action for Negligent Misrepresentation
and must be dismissed.

V. Counts XI and XV of Plaintiff's Complaint alleging Civil Conspiracy

should be dismissed with prejudice because FCADV is a single
entity and cannot conspire with itself through its agents

 

 

 

“[A]n action for conspiracy ... to commit any tort... requires that there
has been a combination of two or more persons (or entities) seeking to
accomplish an unlawful act or to accomplish a lawful act by unlawful means.
The actors must have a common purpose. Since a corporation must act through
its officers, directors, or employees, it is well settled that a corporation cannot
conspire with those persons unless the individual has a personal stake in the
activity apart from that of the corporation.” Buckner v. Lower Fla. Keys Hosp.
Dist., 403 So. 2d 1025, 1029 (Fla. 3d DCA 1981); see also Mancinelli v. Davis,
217 So. 3d 1034, 1037 (Fla. 4th DCA 2017) (“the intra-corporate conspiracy
doctrine, as a general proposition, precludes the claim of conspiracy against
individuals and their corporation for wholly internal agreements to commit
wrongful or actionable conduct.”).

FCADV is a single entity, acting through its board of directors and
executives /officers, and therefore, by definition, was unable to conspire with
itself through its directors and executives/officers to commit fraud against
Plaintiff. Moreover, Plaintiff has failed to allege any specific facts demonstrating
that Defendants, BARNETT and DUARTE, acted in any way contrary to the

interests of FCADV as an entity, which is the threshold requirement necessary

Page 11 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 12 of 13

in order to overcome the intra-corporate conspiracy doctrine.
Additionally, “a cause of action for civil conspiracy exists... only if ‘the
basis for the conspiracy is an independent wrong or tort which would constitute

999

a cause of action if the wrong were done by one person.” Blatt v. Green, Rose,
Kahn & Piotrkowski, 456 So. 2d 949, 951 (Fla. 3d DCA 1984); see also Ocala
Loan Co., 155 So. 2d at 716 (“The gist of a civil action for conspiracy is not the
conspiracy itself, but the civil wrong which is done pursuant to the conspiracy
and which results in damage to plaintiff.”). Accordingly, because Plaintiffs
causes of action sounding in fraud and negligence should be dismissed, Counts
XI and XV of the Complaint should be dismissed, since they cannot be
independently maintained.

WHEREFORE, Defendants, SANDRA BARNETT and PATRICIA DUARTE,
respectfully request that this Court enter an Order dismissing Plaintiff's

Complaint and awarding Defendant any further relief that the Court deems just

and proper.

[CERTIFICATE OF SERVICE ON FOLLOWING PAGE]

 

Page 12 of 13
Case 4:20-cv-00148-RH-MAF Document 20-1 Filed 06/08/20 Page 13 of 13

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has

been furnished to all counsel of record via the Florida e-filing portal, including:

Javier A. Enriquez, Esq., Andrew J. McGinley, Esq., and Stefanie Camfield,

Esq., Florida Department of Children and Families, 1317 Winewood Blvd., Ste.

204, Tallahassee,

32399,  Javier.Enriquez@myflfamilies.com,

Andrew.Mcginley@myflfamilies.com, and Stafanie.Camfield@myflfamilies.com;

on this 1st day of June, 2020.

4831-7290-7707, v. 1

KAUFMAN DOLOWICH & VOLUCK LLP

|e] Abbye Z. AMerander
ABBYE E. ALEXANDER, ESQUIRE
Florida Bar No.: 662348
aalexander@kdvlaw.com

BRANDON A. MONTVILLE, ESQUIRE
Florida Bar No.: 124439

bmontville@kdvlaw.com
301 E Pine Street, Suite 840
Orlando, Florida 32801

Attorneys for Defendants Sandra Barnett
and Patricia Duarte

 

Page 13 of 13
